Order entered October 2, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00961-CV

                         THE CITY OF BLUE RIDGE, Appellant

                                             V.

FRANK RAPPOLD AND OLGA RAPPOLD, INDIVIDUALLY AND AS NEXT FRIEND
  OF K.R., A MINOR CHILD, AND OF F.R., JR., A MINOR CHILD, AND LINDA
                          RAPPOLD, Appellees

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-05678-2017

                                         ORDER
       Before the Court is appellant’s September 30, 2019 motion for extension of time to file

its brief. We GRANT the motion and ORDER appellant’s opening brief be filed no later than

October 14, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE